

115 HR 1929 IH: Empowering Homeowners to Mitigate Flood Damage Act of 2017
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1929IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mr. Crist introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo increase the maximum amount of increased cost of compliance coverage available under the
			 National Flood Insurance Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Empowering Homeowners to Mitigate Flood Damage Act of 2017. 2.Increased cost of compliance coverageSection 1304(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4011(b)) is amended—
 (1)in paragraph (4), by redesignating subparagraphs (A) through (D) as clauses (i) through (iv), respectively;
 (2)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively; (3)by inserting before The national flood insurance program the following: (1) In general.—;
 (4)by striking The Administrator and inserting the following:  (2)PremiumThe Administrator; and
 (5)by adding at the end the following new paragraphs:  (3)Amount of coverageEach policy for flood insurance coverage made available under this title shall provide coverage under this subsection having an aggregate liability for any single property of $60,000.
 (4)Treatment of coverage limitsAny amount of coverage for a property provided pursuant to this subsection shall not be considered or counted for purposes of any limitation on coverage applicable to such property under section 1306(b) (42 U.S.C. 4013(b))..
			